Citation Nr: 0712407	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  05-00 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased initial rating for chronic 
strain of the cervical spine with limited range of motion to 
include muscle spasm headaches and Arnold-Chiari 
malformation, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased initial rating for adjustment 
disorder with depressed mood, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from March 1996 through March 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The issue of entitlement to an increased initial rating for 
adjustment disorder with depressed mood is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran has 
unfavorable ankylosis of the cervical spine, but does show 
that he has veteran's pain on motion of the cervical spine 
and increased limitation of motion due to pain.

2.  The medical evidence shows that the veteran's cervical 
spine strain in service exacerbated the congenital condition 
of Arnold-Chiari malformation, which is manifested by daily 
headaches lasting two to three hours.




CONCLUSION OF LAW

1.  The criteria for a 30 percent rating for the veteran's 
service-connected cervical spine disability are met.  
38 U.S.C.A. § 1155 (West 2005); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code (DC) 5287 (2002); 38 C.F.R. § 4.71a, 
DC 5237 (2006).

2.  The criteria for a separate 10 percent rating for the 
veteran's headaches secondary to his cervical spine 
disability are met.  38 U.S.C.A. § 1155 (West 2005); 
38 C.F.R. §§ 4.20, 4.27, 4.124a, DC 8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for his service 
connected cervical spine disability.  Disability evaluations 
are determined by the application of VA's Schedule for Rating 
Disabilities, which sets forth separate rating codes for 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The veteran is presently rated as 20 percent disabled for 
chronic strain of the cervical spine with limited range of 
motion to include muscle spasm headaches and Arnold-Chiari 
Malformation.  See May 2006 rating decision.  He is so rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243, 
which rates Intervertebral Disc Syndrome.  This appeal stems 
from a Notice of Disagreement filed in response to the 
October 2002 rating decision that initially granted service 
connection.  Evidence to be considered in the appeal of an 
initial rating is not limited to that reflecting the then 
current severity of the disorder.  A disability must be 
considered in the context of the whole recorded history.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The rating criteria for disabilities of the spine have 
changed since the October 2002 rating decision that is under 
appeal.  Prior to September 2003, an increase to a 30 percent 
rating would be warranted with evidence of severe limitation 
of motion of the cervical spine.  38 C.F.R. § 4.71a, DC 5290 
(2002).  Unfavorable ankylosis of the cervical spine warrants 
a 40 percent rating under the old regulations.  A 100 percent 
rating is warranted under the old regulation when the 
evidence shows complete bony fixation (ankylosis) of the 
spine at an unfavorable angle.  
38 C.F.R. § 4.71a, DC 5287 (2002).  

Effective September 26, 2003, revisions were made to the 
rating schedule and DC 5237 now governs the rating assignment 
for the veteran's cervical strain. For an increase to 40 
percent, the evidence must show unfavorable ankylosis of the 
cervical spine.  Unfavorable ankylosis of the entire spine 
warrants a 100 percent rating.  38 C.F.R. § 4.71a, DC 5237 
(2006).  

Note 5 to DC 5237 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Both old and new rating criteria for Intervertebral Disc 
Syndrome are based upon incapacitating episodes, which the 
veteran does not claim to have had, nor does the evidence 
show.

The medical evidence shows a transition in the veteran's 
symptoms and diagnosis throughout the course of this appeal.  
In his September 2002 VA general medical examination the 
veteran showed pain with spasm in his paravertebral muscles.  
There was limitation of motion, but no reported ankylosis at 
that time.  The x-ray of the cervical spine was normal.  
Headaches were noted as directly related to the spasms in his 
neck.  The examiner diagnosed chronic strain of the cervical 
spine with limited range of motion, as well as muscle spasm 
headaches.

One year later, in September 2003, the veteran received a VA 
neurology consultation.  The report shows that the veteran 
was diagnosed with Arnold Chiari Malformation based upon MRI.  
Presumably, the examiner was referring to the July 2003 MRI 
study of the cervical spine by Dr. Kellermeyer, which noted 
tonsilar ectopia, which "is supportive of a mild Chiari 
malformation without associated syrinx."  In September 2003, 
the veteran reported constant daily neck pain, worsened with 
movement, as well as headaches in the center of his skull 
when his neck pain worsens.

Following these findings, VA afforded the veteran another VA 
examination.  In October 2003, a VA examiner noted the 
veteran's chronic neck pain and daily headaches since his in-
service basketball injury.  The veteran reported severe neck 
pain, headaches, limited range of motion, sharp stabbing 
pain, pin and needle sensation in both extremities, and 
occasional dizziness.  Physical examination revealed 
radiation of pain on movement, but no specific muscle spasm.  
At that time, the examiner reported pain and weakness 
limiting the veteran's range of motion, with a major 
functional impact, but no ankylosis and no evidence of 
intervertebral disc syndrome.  The neurological examination 
revealed normal motor function in both the upper and lower 
extremities.  The cervical spine x-ray was normal.  The 
examiner reported that the "VA established diagnosis of 
chronic strain of cervical spine limiting range of motion to 
include muscle spasm and headaches...has changed to mild Chiari 
malformation without syrinx."

In February 2004, the veteran submitted a statement by his 
treating physician, Dr. Hitchings.  The doctor stated that 
the in-service neck injury "caused continual neck pain and 
further investigation ultimately leading to the" diagnosis 
of Arnold-Chiari Malformation.  The doctor goes on to say 
that the cervical spine strain and Arnold-Chiari Malformation 
are separate disabilities.

In an apparent effort to clarify the veteran's diagnosis, VA 
afforded another VA examination in April 2004.  The examiner 
noted the veteran's reported symptoms, which included neck 
pain and headaches, loss of balance, memory problems, 
dizziness, blurred vision, numbness and tingling in hands and 
face, trouble swallowing, trouble sleeping, and ringing in 
his ears.  Physical examination revealed bilateral cervical 
radiculopathy with muscle spasm and tenderness in the 
cervical musculature posteriorly, worse on the right.  The 
veteran's cranial nerves were intact, his motor function was 
normal, and x-ray revealed a normal cervical spine.  The 
examiner changed the veteran's diagnosis to Arnold-Chiari 
Malformation type 1, and opined that this serious congenital 
condition was aggravated by military service.  The examiner 
noted that the diagnosed condition has "much more 
significant prognostic complications than would be found with 
a simple cervical strain."  Most notably, the examiner 
reported that "besides the difficulty with his neck and the 
pain, he had fatigue, weakness, lack of endurance, and 
incoordination of his neck.  The examiner indicated that the 
patient did have ankylosis, which was unfavorable.  It 
involved restricted range of motion for routine activities 
especially looking over his shoulders, and it affects this 
ability to drive a car."  While the Board recognizes the 
severity of the cervical spine condition, as described by the 
VA examiner, the conclusion that the veteran has unfavorable 
ankylosis does not comport with VA's definition of ankylosis 
as found in Note 5 to DC 5237, see above.  Note 5 described 
ankylosis as a condition in which the entire cervical spine 
is fixed in flexion or extension, with added symptoms.  Id.  
The April 2004 VA examiner described the veteran as 
"restricted in motion," rather than "fixed."  As such, the 
conclusion of unfavorable ankylosis is not supported by the 
objective findings described in the report.

Dr. Hitchings commented again on the matter in January 2005.  
He opined that the veteran's chronic neck pain and headaches 
result from his Arnold-Chiari malformation, which he noted is 
a primarily neurologic diagnosis.  Following this statement, 
the veteran was afforded another VA examination.  

The April 2005 VA examination is the most recent.  At that 
time, the veteran reported intermittent pain radiating into 
the hands bilaterally.  The pain levels reached 7 to 10/10 
with "near-constant recurrent symptomology exacerbated with 
rotational head movement."  The veteran also reported the 
headaches associated with the Arnold-Chiari condition.  He 
reported that his headaches recur daily and last two to three 
hours, and he medicates with Tylenol and Ultram, and noted no 
effective significant amelioration.  On examination, the 
cervical spine revealed appreciable radiating pain on 
movement without muscle spasm or tenderness to palpation.  
There were current signs of radiculopathy, but "no current 
evidence of intervertebral disc syndrome as exclusively 
independently defined by the Veterans Administration."  
Range of motion revealed pain on flexion at 20 degrees; 
extension with pain at 10 degrees; right and left lateral 
flexion with pain at 15 degrees; and right and left rotation 
with pain at 60 degrees.  The examiner reported that there 
was further limitation due to pain on repetitive motion; but 
no further limitation by fatigue, weakness, lack of 
endurance, or incoordination.  The examiner confirmed the 
diagnoses of both chronic cervical strain with spasm and 
continued intermittent recurrent exacerbating symptomology; 
as well as Chiari malformation type 1 without syrinx. With 
regard to the veteran's headaches, the examiner confirmed a 
diagnosis of continued intermittent headaches.  The examiner 
also clarified that the "symptoms attributed to the Chiari 
malformation include headache and cervical neck pain.  
Symptoms attributed to the cervical spine strain include 
specifically the cervical neck range of motion pain."  The 
examiner also noted that it is "equally likely that the 
patient's cervical spine injury resulted in exacerbation of 
the Chiari malformation. It is more likely than not, however, 
that the patient's cervical neck injury exacerbated 
symptomology of the Chiari type 1 malformation."

The medical evidence as summarized above shows that the 
veteran is appropriately rated under the schedular rating 
criteria based upon his limited range of motion.  The limited 
motion of the cervical spine reported in the last VA 
examination is consistent with the limits contemplated under 
the new rating code for limitation of flexion.  Additionally, 
the level of disability demonstrated during the time period 
when the old regulations were in force did not show severe 
disability.  His symptoms at that time showed limitation of 
muscle spasm with associated headaches.  As will be seen 
below, the headaches associated with this disability will be 
rated separately.  

In evaluating the veteran's claim, however, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995). Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain. 38 
C.F.R. § 4.40. A part that becomes painful on use must be 
regarded as seriously disabled. Id.; see also DeLuca. As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement. 38 C.F.R. § 4.45(f).

The veteran's VA examinations consistently report that the 
veteran experiences additional limitation of motion due to 
pain on repetitive motion.  See September 2003 and April 2005 
VA examination reports.  The level of pain on motion also 
exacerbates the veteran's symptoms such that they are severe 
in nature.  While the criteria are not met for a schedular 
rating of 40 percent, a 30 percent rating is available due to 
the veteran's pain on motion and increased limitation of 
motion due to pain.  38 C.F.R. §§ 4.40 and 4.45; also see 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Headaches
Looking at the evidence as a whole, the veteran has a 
congenital condition whose symptomology was exacerbated by an 
in-service incident.  As a result, he suffers from the 
residuals of a cervical spine strain, as well as the 
exacerbated symptoms of Arnold-Chiari Malformation.  Both 
conditions manifest in the form of cervical spine pain and 
limitation of motion, which was rated appropriately, above.  
The Arnold-Chiari Malformation is also manifested by chronic 
headaches.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994) holds that 
separate ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition is not "duplicative of or overlapping with 
the symptomatology" of the other condition.  Cervical spine 
pain and limitation of motion clearly do not overlap with 
headaches.  As such, the veteran's evaluation should include 
a rating for the cervical spine, as well as a separate rating 
for headaches.  

There is no specific diagnostic code for headaches, 
generally. When a veteran is diagnosed with an unlisted 
condition, it must be rated under an analogous diagnostic 
code. The disability is rated by analogy under a diagnostic 
code for a closely related disability that affects the same 
anatomical functions and has closely analogous 
symptomatology. 38 C.F.R. §§ 4.20, 4.27.  In this case, the 
veteran's headaches will be rated under 38 C.F.R. § 4.124a, 
DC 8100, which addresses migraines.  Migraines with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent rating; migraines with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months warrant a 30 percent rating; migraines with 
characteristic prostrating attacks averaging one in 2 months 
over last several months warrant a 10 percent rating; and 
migraines with less frequent attacks warrant a noncompensable 
rating.  38 C.F.R. § 4.124a, DC 8100 (2006).

The medical evidence summarized above shows that the veteran 
has complained of constant headaches throughout the course of 
this appeal.  At his most recent VA examination in April 
2005, the veteran reported that his headaches recur daily and 
last two to three hours.  He medicates with Tylenol and 
Ultram, with no effective significant amelioration.  While 
these headaches are not noted as prostrating attacks, they do 
occur well more frequently than one in two months.  Daily 
headaches of lesser intensity can be related, by analogy, to 
DC 8100 and awarded a 10 percent rating.  As such, in 
addition to the 30 percent rating for the cervical spine, the 
veteran is awarded a separate rating of 10 percent for his 
headaches secondary to the Arnold-Chiari malformation that 
was aggravated by military service.

The Board has considered all applicable statutory and 
regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 
as well as the holding in DeLuca v. Brown, 
8 Vet. App. 202 (1995), regarding functional impairment 
attributable to pain, particularly in light of the fact that 
the veteran contends his disability is manifested by pain.  
The 40 percent disability rating under the General Rating 
Formula for Diseases and Injuries of the Spine, and the 10 
percent rating for headaches adequately compensates the 
veteran's functional loss, pain, and weakness resulting from 
his cervical strain and Arnold-Chiari malformation.

In addition, on review of the veteran's contentions, the 
Board notes that there is insufficient evidence of unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2006).  
Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In this case, 
the veteran reported that he has occasionally missed work, 
but that he is now regularly employed.  See December 2006 
hearing transcript.  This matter does not warrant 
extraschedular consideration.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim.  Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

VA sent the veteran a letter in February 2003 informing him 
that VA required medical evidence to show that his cervical 
strain increased such that an increased rating was warranted.  
The veteran was notified of what was necessary to establish 
his claim, what evidence he was expected to provide, and what 
VA would obtain on his behalf.  The letter also notified the 
veteran that it was his responsibility to notify VA of 
relevant evidence and that if he did not respond, then the 
decision would be based upon the evidence of record.  On a 
whole, this letter satisfied the requirements of 38 C.F.R. 
§ 3.159(b)(1) (2006).  In a March 2006 letter, the veteran 
was also informed of the type of evidence necessary to 
establish an effective date and a disability rating, as is 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
As such, VA met its duty to assist the veteran.  

VA also has a duty to assist the veteran in substantiating 
his claim under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, his service medical records, and VA treatment 
records have been associated with the claims folder.  The 
December 2006 Board hearing transcript is also in the claims 
folder, as are the reports of several VA examinations 
afforded in this matter.  The Board also reviewed the 
information regarding Arnold-Chiari malformation that the 
veteran provided.  The veteran has not notified VA of any 
additional available relevant records with regard to his 
claim.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


ORDER

An initial disability evaluation of 30 percent for the 
veteran's chronic strain of the cervical spine with limited 
range of motion to include muscle spasm headaches and Arnold-
Chiari malformation is granted under the schedule of ratings 
for the musculoskeletal system.

Entitlement to a disability rating of 10 percent, but no 
higher, for the veteran's headaches secondary to Arnold-
Chiari malformation is granted, subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.


REMAND

In a May 2006 rating decision, service connection was granted 
for an adjustment disorder with depressed mood and the 
veteran was awarded a 30 percent rating.  The veteran was 
notified of that decision in a June 2006 letter.  To initiate 
an appeal, the veteran is required to file a Notice of 
Disagreement (NOD) by June 2007.  38 C.F.R. § 20.302(a) 
(2006).  Regulations require that an NOD be a writing 
expressing dissatisfaction or disagreement with an 
adjudicative determination, filed within one year of the date 
the notice of determination was mailed to the veteran, and 
filed with the office from which the veteran received the 
notice.  
See 38 C.F.R. §§ 20.201, 20.300, 20.302 (2006).  Under 
38 C.F.R. § 20.300, if the veteran's records have been 
transferred to a VA office other than the one from which 
notice was mailed to the veteran, then the NOD must be filed 
with the VA office which has assumed jurisdiction over the 
applicable records.

The veteran was notified by letter in August 2006 that his 
appeal was certified to the Board, and that his VA records 
were being transferred to the Board.  As such, he was on 
notice that the Board had assumed jurisdiction over his VA 
records and, therefore, was the appropriate VA office for the 
filing of his NOD.  At his December 2006 hearing, the veteran 
indicated his intention to file the NOD.  The veteran's 
disagreement with the June 2006 rating decision has since 
been reduced to a writing that is included in the claims 
folder.  See December 2006 hearing transcript.  As such, the 
veteran has timely filed a written NOD within one year of the 
June 2006 rating decision regarding his service connected 
adjustment disorder.  When an NOD is timely filed, the RO 
must reexamine the claim and determine if additional review 
or development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
Statement of the Case (SOC) pursuant to 38 C.F.R. § 19.29, 
unless the matter is resolved by granting the benefits sought 
on appeal or the notice of disagreement is withdrawn by the 
veteran or his representative.  38 C.F.R. § 19.26 (2006).  
Because the appeal has not been granted and the veteran has 
not withdrawn his appeal, an SOC must be issued in this 
matter.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case on the issue 
of entitlement to an increased initial 
rating for adjustment disorder with 
depressed mood.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


